The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn based upon the arguments. Responses to the arguments of the applicant are presented after the first rejection to which they are directed. 
REQUIREMENT FOR UNITY OF INVENTION
The requirement for unity of invention from the previous office actions is incorporated by reference here and remains final.  The election was made during a telephone conversation with Todd E. Garabedian (39197) on August 7, 2015.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda et al. JP 2010-032991, in view of Johnson et al. 20050266335, Chang  20080299487 and Omatsu et al. 20090011367.
Honda et al. JP 2010-032991 (machine translation attached) teaches in example 1 a composition including epoxy resins EPON SU-8 (see formula 3), NC-3000H (formula 4) and by weight fluorosurfactant (FC-470)  (0.15 parts/ 157.65 total parts including solvent)  and a silane coupling agent (table 1, [0069-0070].  The wt% of the fluorosurfactant on the basis of the epoxy resins and the cationic initiator is ([0.15/53.5 + 25.0 + 15.0 + 3.0] x 100 = 0.15/48 x 100 = 0.3125 wt%).  Examples 8 and 9 in table 2 and examples 11-14 are similar, but include epoxies EOCN-103S (formula 6), EOCN-4400H (formula 7), EP3698499 (formula 8), EPPN-201-L (formula 9), EPP-502H (formula 10), or XD-1000 (formula 12). Useful epoxy monomers are those bounded by formulae 3-12 [0014-0031]. Useful added epoxies are disclosed at [0044]. Useful solvents and solvent mixtures include ethyl acetate, acetone, methyl ethyl ketone (MEK) and the like in amounts of 10-90 wt%  [0045-0046]. Sensitizing dyes are disclosed [0049-0052]. Other additives, including fluorine resins as defoaming agents are disclosed and can be added in amounts of 0.1 to 30 wt% [0054-0057]. The prior art described in this reference describes photoresists [0001-0008]. 
Johnson et al. 20050266335 teaches useful fluorinated surfactants, including FC-430, FC-4430, polyfox PF-636, and PF-5620 and fluorN-561 and 562 [0041] in photoacid cured epoxy compositions.  Example 12 uses 0.1 wt % of FC-171.  The addition of fluorine resin defoaming agents and the like (additives E to L) are 0.05 to 3 wt% [0053]. The PAG is present as 0.1 to 12.5 wt% based upon A (epoxy) and B (polyol) [0044].  The epoxy is 75-95% of the components A and B [0043]. This yields a range of 3.0 wt%/0.76 to 0.05 wt/1.075 with yields 3.95 to 0.046 wt% based upon the epoxy and cationic initiator content.
Chang 20080299487 teaches surfactants which can be added to resists including fluorinated surfactants such as HFE-7200 (ethoxy-nonafluorobutane) and the like in amounts of less than 2 wt% and these modify the contact angle of the resist [0078,0083,0093-0094].  These 
Omatsu et al. 20090011367 teach that when surfactants are added to resists, the resist has improved adhesion and fewer development defects [0418]. Useful surfactants include fluorinated surfactants [0420-0423]. 
It would have been obvious to one skilled in the art to modify the compositions of the examples of Honda et al. JP 20010-032991 by using other solvents, such as ethyl acetate, acetone, MEK in place of the cyclopentanone based upon the disclosure at [0045-0046] of Honda et al. JP 20010-032991 and replacing the fluorosurfactant F-470 with other fluorinated surfactants known to be useful in photoresists, such HFE-7200 taught by Chang in amounts of 0.75 to 1.65 % of the coated resist with a reasonable expectation of success based upon the similarity of the compositions and the direction to fluorine resins at [0054] of Honda et al. JP 2010-032991 and the direction to fluorinated surfactants in Johnson et al. 20050266335 and the weight percentages disclosed and used in example 12 of Johnson et al. 20050266335 with a reasonable expectation of improving the adhesion of the resist and realizing reduced development defects based upon the teachings of Omatsu et al. 20090011367 at [0418].
The responses above is relied upon as no further arguments were directed at this rejection.   The rejection being based upon multiple references acknowledges that no one reference teaches all of the claim limitations, but in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As the rejection is based upon several references, the examiner concedes that no one reference teaches all the elements of the claims.  The examiner has previously cited In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) which establishes in case law that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The examiner has pointed to the relevant portions of the references for teachings rendering the claimed invention obvious.  The rejection stands.  The applicant might consider submitting further (comparative) examples which establish the criticality of the upper range in declaration form to undercut these arguments.

The applicant argues that Chang only teaches a fluorine rinse.  This is a mis-characterization of the teachings of the reference. The ranges taught in Chang 20080299487 appear to be for the coated resist and do not include the coating solvents.  The effect of reducing the contact angle of the resist, which allows the water to be removed by spinning more easily is clearly taught at [0090,0074,0076-0077,0083].  The applicant still misinterprets the reference as adding the surfactant to the immersion liquid.  The Chang 20080299487 reference teaches (emphasis added):
[0073] Adding the surfactant chemical into the resist material can aid in reducing water drop residue.  Such a surfactant may float to the surface of the resist after the resist is formed, which can be advantageous, as described below.  The surfactant may be an ionic or non-ionic type surfactant.  The effective concentration may range between about 0.001% to about 5%.

[0075] According to one or more aspects of the present disclosure, fluoride polymer is added to increase the resist layer's resistance to water.  Fluoride surfactant can extrude its fluoride end structure out towards the sides the polymer, while the polarity end is embedded inside the polymer matrix.  This hydrophobic fluoride structure can thus provide resistance to water penetration and reaction to the substrate polymer.  Thus, the fluoride structure can form a layer to prevent hydrogen bonding between the water drop and the matrix polymer. 

[0078] The surfactant that can be mixed with the resist can be a non-ionic surfactant, including: polyoxyethylene alkyl ethers, such as polyoxyethylene lauryl ether, polyethylene stearyl ether,polyoxyethylene cetyl ether, polyoxyethylene olein ether or the like; polyoxyethylene alkyl aryl ethers, such as polyoxyethylene octyl-phenol ether, polyoxyethylene nonyl phenol or the like; polyoxyethylene polyoxy propylene block copolymers; sorbitan fatty acid esters, such as sorbitan monolaurate, sorbitan monopalmitate, sorbitan monostearate or the like; and/or polyoxyethylene sorbitan fatty acid esters, such as polyoxyethylene sorbitan monolaurates, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan trioleate, polyoxyethylene sorbitan tristearate or the like.  The fluorine surfactant may be or comprise 3M Novec fluid (e.g., HFE-7000, HFE-7100, HFE-7200, HFE-7500, HFE-71IPA), 3M Fluorinert (e.g., FC-72, FC-84, FC-77, FC-3255, FC-3283, FC-40, FC-43, FC-70), 3M Novec 4200, 3M Novec 4300, 3M FC-4432, 3M FC-4430, or 3M FC-4434. 

[0083] According to the present disclosure, the fluoride-containing or other surfactant mixed with the resist material may have a concentration that is less than about 2%.  In contrast, conventional resist materials which incorporate a surfactant (albeit for different reasons, and different surfactant materials) have a much higher surfactant concentration, which can actually decrease the surface contact angle.

It is quite clear that Change 20080299487 teaches the addition of fluorinated surfactants including HFE-7200 to the resist and not merely as a fluoride rinse.  Further, the applicant has not established unexpected results given the teachings regarding the effect of adding the fluorosurfactant on the contact angle of the resist.  The range recited is bounded by the preferred range of 0.1 to 2 % surfactant content in the coated resist (solids content) and it would have been obvious to use any values within this range to achieve this effect. The applicant has not demonstrated unexpected results, particularly for the upper range.
Johnson et al. 20050266335 builds on the defoaming teachings of Honda et al. JP 2010-032991, providing specific teachings regarding useful materials and amounts of 0.05 to 3 wt% [0053] and the fact that these references are both concerned with epoxy resins enhances the relevance of the teachings to Honda et al.,   The rejection stands.

In the arguments of 3/27/2019, the applicant asserts that the critical amounts of the fluorinated compounds (0.75 to 1.65 wt%) are not taught in the references.  The examiner agrees that Honda et al. JP 2010-032991 in the cited example uses an amount outside of the recited 
 If there was comparative data using one of the recited fluorinated compounds in amounts similar to the 0.3 wt% of Honda et al. and another with a higher amount of one of the recited fluorinated compounds together with water contact angle measurements, this could be relied upon to establish the criticality asserted by the applicant.   The examiner notes that Chang clearly teaches the addition of the surfactant to decrease water contact angle. 

In the arguments of 10/08/2019, the applicant argues the criticality of the amounts but there are no comparative examples establishing the criticality of the upper limit in the specification and the two comparative examples have only 0.09 wt % of a fluorinated surfactant.  The closest prior art includes ~0.31 wt% of FC-430 which is more of a fluorinated surfactant than that of comparative example 1.  The examiner notes that the inventive examples exhibit 

In the response of 4/17/2020, the applicant points out that the fluorosurfactant of the Honda references was not one of those recited and was used in an amount of 0.3125 wt%, which is outside the 0.75- 1.65 wt% critical range recited in the claims.   The examiner agrees that the fluorinated compounds disclosed in the Honda et al. references  do not include the recited compounds, but notes that these fluorinated additives are among those disclosed as useful in amounts of 0.1-30 wt% as set forth at 0054] of Honda et al. JP 2010-032991 or [0044] of Honda et al. JP 2009-265449.  
While the applicant has inventive examples in the specification which use the recited compounds in amounts bounded by the claims, there are no comparative examples which use the recited components in amounts outside the claimed range, so it is not clear that the applicant has established a criticality for the recited range.  The applicant also has not provided comparative examples which use fluorinated surfactants the amounts of the Honda references 0.3125 wt%. The use of 0.06 wt% is taught in comparative example 1. 
The applicant argues that Johnson does not teach the amounts of the fluorinated compound. The examiner disagrees, pointing out that the examples constitute specific teachings regarding the use of fluorinated surfactants/materials in amounts of 0.05 to 3 wt% [0053]. 
	The applicant argues that Chang discloses a fluorinated rinse for use with resists.  This is a mis-characterization of the teachings of the reference. The ranges taught in Chang 
The applicant argues that Feiring et al. discloses fluorinated solvent for use in photoresists. Feiring specifically teaches the use of 2,3-dihydroperfluoropentane as a fluorinated solvent.  
	The applicant argues that Omatsu is cited only for the teaching that adding fluorinated surfactants improve adhesion of resists to certain surfaces. The examiner notes that improved adhesion to surfaces is described as the result in the inventive examples which have an adhesion of 5 vs the comparative example 1 which has an adhesion of 1. Omatsu is cited to establish the effect of improved adhesion due to the addition of fluorinated compounds is appreciated in the prior art. 



The applicant argues in the response of 10/30/2020 that specific epoxies are used.  The examiner points out that formula (3) of Honda et al. 2010-032991 is 

    PNG
    media_image1.png
    196
    429
    media_image1.png
    Greyscale
 and 
Formula (4) is 

    PNG
    media_image2.png
    188
    463
    media_image2.png
    Greyscale

And formula (5) is

    PNG
    media_image3.png
    162
    466
    media_image3.png
    Greyscale

And formula 12 is 

    PNG
    media_image4.png
    148
    452
    media_image4.png
    Greyscale

And formula 11 is 

    PNG
    media_image5.png
    241
    399
    media_image5.png
    Greyscale

And formula 7 is 

    PNG
    media_image6.png
    195
    385
    media_image6.png
    Greyscale
 (monomer of dimer of VI)

These are formulae for the epoxies of the claims.  In the cited example 1 of , Honda et al. 2010-032991 three of these (formulae 3,4  and 5) are combined with  a cationic photoinitiator (A-1), another reactant epoxy monomer (Ex-321L), cyclopentanone, (solvent), 0.09 parts by weight fluorosurfactant (FC-470)  (0.15 parts/ 157.65 total parts including solvent)  and a silane coupling agent (table 1, [0069-0070]). Other solvents including ethyl acetate, acetone, methyl ethyl ketone (MEK) recited in claim 1 of the instant application are disclosed in Honda et al. 2010-032991.  The applicant should note that the differences between the claimed invention and this examples are the solvents, the fluorine compound being FC-470 and the amount of the FC-

In response to the arguments of 6/23/2021, the applicant argues that the claimed invention which includes specific epoxies and 0.75 to 1.65 wt% of at least one of the recited three perfluorinated compounds.  The examiner points to the disclosed formulae 3-12 in Honda et al. 2010-032991, where the cited examples uses EPON SU-8 (see formula 3), NC-3000H (formula 4) and NER-7604 (formula 5), so the specific epoxies are taught in combination with  0.09 parts by weight fluorosurfactant (FC-470)  (0.15 parts/ 157.65 total parts including solvent).  The position of the examiner is that the fluorosurfactant used FC-430 is equivalent to other fluorosurfactants known to be useful in resist such as the HFE-7200 (ethoxy-nonafluorobutane) taught in Chang  20080299487 as a fluorinated surfactant, who specifically teaches the addition of 0.001% to 5% of the surfactant to the resist is disclosed as reducing the water drop residue and water contact angle at [0073-0075].

Claims 1,2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda et al. JP 2009-265449, in view of Johnson et al. 20050266335, Chang  20080299487 and Omatsu et al. ‘20090011367.

It would have been obvious to one skilled in the art to modify the compositions of the examples of Honda et al. JP 2009-265449 by using other solvents, such as ethyl acetate, acetone, MEK in place of the cyclopentanone based upon the disclosure at [0035-0036] of Honda et al. JP 2009-265449 and by replacing the fluorosurfactant F-470 with other fluorinated surfactants known to be useful in photoresists, such HFE-7200 taught by Chang in amounts of 0.75 to 1.65 % of the coated resist with a reasonable expectation of success based upon the similarity of the compositions and the direction to fluorine resin leveling and defoaming agents at [0044] of Honda et al. JP 2009-265449 and the direction to fluorinated surfactants in Johnson et al. 20050266335 and the weight percentages disclosed and used in example 12 of Johnson et al. 
With respect to Chang, the applicant argues that the fluorosurfactant is only a development rinse.  The examiner disagrees, pointing out the cited portion of the text, which clearly describe adding these materials to the resist.   The applicant is invited to show in a declaration unexpected results compared to the composition of the prior art using F-470.
The responses above is relied upon as no further arguments were directed at this rejection.   The rejection being based upon multiple references acknowledges that no one reference teaches all of the claim limitations, but in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In the arguments of 10/08/2019, the applicant argues the criticality of the amounts but there are no comparative examples establishing the criticality of the upper limit in the specification and the two comparative examples have only 0.09 wt % of a fluorinated surfactant.  The closest prior art includes ~0.31 wt% of FC-430 which is more of a fluorinated surfactant than that of comparative example 1.  The examiner notes that the inventive examples exhibit improved adhesion over comparative example 1 in the specification and has added Omatsu et al. 20090011367 to establish that the addition of fluorinated surfactants is known in the art to improve adhesion.  As discussed above, the range recited in the claims is bounded by that those taught in the references applied and rendered obvious on that basis.


The applicant argues in the response of 10/30/2020 that specific epoxies are used.  The examiner points out that formula (3) of JP 2009-265449  is 

    PNG
    media_image1.png
    196
    429
    media_image1.png
    Greyscale
 and 
Formula (4) is 

    PNG
    media_image2.png
    188
    463
    media_image2.png
    Greyscale

And formula (5) is

    PNG
    media_image3.png
    162
    466
    media_image3.png
    Greyscale



    PNG
    media_image6.png
    195
    385
    media_image6.png
    Greyscale
 (monomer of dimer of VI)

These are formulae for the epoxies of the claims.  In the cited example 1 of Honda et al. 2010-032991 two of these (formulae 3,4 and 5) are combined with  a cationic photoinitiator (A-1), another reactant epoxy monomer (Ex-321L), cyclopentanone, (solvent), 0.09 parts by weight fluorosurfactant (FC-470)  (0.15 parts/ 157.65 total parts including solvent)  and a silane coupling agent (table 1, [0069-0070]). Other solvents including ethyl acetate, acetone, methyl ethyl ketone (MEK) recited in claim 1 of the instant application are disclosed in Honda et al. 2010-032991.  The applicant should note that the differences between the claimed invention and this examples are the solvents, the fluorine compound being FC-470 and the amount of the FC-470 (0.35 wt%). Secondary references establish that ethoxy-nonafluorobutane is considered a surfactant in the photoresist art and that it can be used in amounts of 0.1 to 2 % surfactant concentration [0085,0093-0095] taught in Chang.  

In response to the arguments of 6/23/2021, the applicant argues that the claimed invention which includes specific epoxies and 0.75 to 1.65 wt% of at least one of the recited three perfluorinated compounds.  The examiner points to the disclosed formulae 3-12 in Honda et al. JP 2009-265449, where the cited examples uses EPON SU-8 (see formula 3), NC-3000H by weight fluorosurfactant (FC-470)  (0.15 parts/ 157.65 total parts including solvent).  The position of the examiner is that the fluorosurfactant used FC-430 is equivalent to other fluorosurfactants known to be useful in resist such as the HFE-7200 (ethoxy-nonafluorobutane) taught in Chang  20080299487 as a fluorinated surfactant, who specifically teaches the addition of 0.001% to 5% of the surfactant to the resist is disclosed as reducing the water drop residue and water contact angle at [0073-0075].

Claims 1,2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda et al. JP 2010-032991, in view of Johnson et al. 20050266335, Chang  20080299487 and Omatsu et al. ‘20090011367,  further in view of Feiring et al. 20040180287.
Feiring et al. 20040180287 teaches fluorinated solvents used in photoresist composition including 2,3-dihydroperfluoropentane (see claim 10) [0090].
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Honda et al. JP 2010-032991, Johnson et al. 20050266335, Chang 20080299487 and Omatsu et al. 20090011367 by adding known solvents, such 2,3-dihydroperfluoropentane taught by Feiring et al. ‘252  as useful with photoresists with a reasonable expectation of success based upon the prior use in photoresists.
The rejection stands for the reason above as no further arguments beyond those addressed above were directed at this rejection (4/17/2020).
	The rejection stands for the reasons above without further comment. 


This is a RCE of applicant's earlier Application No. 14/241745.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 27, 2021